DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/24/2021 have been fully considered but they are not persuasive.
Applicant argues that Macleod does not teach the variable volume cavity as claimed. However, Applicant’s interpretation of the Macleod is incorrect, the cavity as pointed out below (annotated figure 14a) is between features 144 at its outlet end and 148/1412, 1412 is stated in para. 97 as being integral: “second conduit 1412 could alternatively be made integrally with cover 148.” Such that reference numeral 148 was used directing the Applicant to para. 97 for further context. Thus, when the user moves the actuator dispensing channel end 144 recedes into the device opening the outlet and creating a volume cavity between 144 and 148/1412; and as the user lets go of the actuator the dispensing channel end moves up into the chamber reducing its volume to substantially zero and closing the outlet (Para. 98, describes this functionality in more detail). 

    PNG
    media_image1.png
    531
    768
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macleod (US 2007/0090133 A1).
Re: Claim 1, Macleod discloses the claimed invention including a dispensing device for dispensing a foamable product, the dispensing device comprising:
a dispensing channel (144), the dispensing channel having an inlet (144a) for communicating with a valve-element (12) of a container (10) containing the foamable product (Fig. 14, Para. 97, channel, valve container), and
an outlet (1414) for dispensing the foamable product; the dispensing channel further comprising a variable-volume cavity at the outlet (Fig. 14, cavity and outlet), wherein the variable-volume cavity is defined at least partly by a first component (148,1412) and a second component (144, 147) that is separate from and rigidly movably with respect to the first component to vary the volume of the variable-volume cavity between a first configuration and a second configuration (Figs. 14, Para. 97-98, separate and movable);
wherein, in the first configuration, the variable-volume cavity has a first volume and the outlet is closed (Depicted in Fig. 14), and in the second configuration, the variable-volume cavity has a second volume and the outlet is open such that the foamable product can flow through variable-volume cavity to the outlet (Depicted in Fig. 18), wherein the second volume is greater than the first volume (Fig. 18, depicts a second volume greater than the first).
Re: Claim 2, Macleod discloses the claimed invention including the first component and the second component contact one another in the first configuration such that the first volume of the cavity is substantially zero (Depicted in Fig. 14, Para. 97, fluid tight engagement).
Re: Claim 3, Macleod discloses the claimed invention including the outlet is defined by at least one opening (1414), the at least one opening being closed in the first configuration (Depicted in Fig. 14).
Re: Claim 4, Macleod discloses the claimed invention including the outlet is defined by a plurality of openings, wherein each of the plurality of openings is closed in 
Re: Claim 5, Macleod discloses the claimed invention including the at least one opening is defined between the first component and the second component (Fig. 14).
Re: Claim 6, Macleod discloses the claimed invention including the at least one opening is defined in the first component (Depicted in Fig. 14, Para. 97, 1412 can integrated into first component).
Re: Claim 8, Macleod discloses the claimed invention including the second component is pivotally connected (145) with the first component (Fig. 14, Para. 97-98, pivotally connected).
Re: Claim 9, Macleod discloses the claimed invention including the second component is slidable relative to the first component (Fig. 14, Para. 97-98, slides down with respect to each other).
Re: Claim 10, Macleod discloses the claimed invention including the first component comprises a piston chamber (1412) and the second component comprises a piston (144B) (Fig. 14).
Re: Claim 11, Macleod discloses the claimed invention including the outlet is defined in an end of the piston chamber (Depicted in Fig. 14).
Re: Claim 12, Macleod discloses the claimed invention including the dispensing channel comprises a passage formed in the piston (Depicted in Fig. 14, Para. 97, forms passage).
Re: Claim 14, Macleod discloses the claimed invention including the second component seals against the first component to close the outlet (Depicted in Fig. 14, Para. 97-98, seals against)).
Re: Claim 16, Macleod discloses the claimed invention including at least one of the first component and the second component comprises an inwardly facing projection (1413) configured to plug the dispensing channel in the first configuration (Depicted in Fig. 14, Para. 97-98, inward facing projection on first component).
Claim(s) 1, 3, 5, 6, 7, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canfield et al. (US Patent No. 8,261,952)
Re: Claim 1, Canfield discloses the claimed invention including a dispensing device for dispensing a foamable product (Embodiment of Figs. 1-2 with the second component (9, 15) movement of Figs. 3-4 as stated in Col. 5, lines 24-26), the dispensing device comprising:
a dispensing channel (6), the dispensing channel having an inlet for communicating with a valve-element of a container containing the foamable product (Fig. 1-2, Col. 2, lines 41-45, foamable product, channel, valve container), and
an outlet (8) for dispensing the foamable product; the dispensing channel further comprising a variable-volume cavity (13) at the outlet (Fig. 1-4, cavity and outlet), wherein the variable-volume cavity is defined at least partly by a first component (17) and a second component (9, 15) that is separate from and rigidly movably with respect to the first component to vary the volume of the variable-
wherein, in the first configuration, the variable-volume cavity has a first volume and the outlet is closed (Depicted in Fig. 3), and in the second configuration, the variable-volume cavity has a second volume and the outlet is open such that the foamable product can flow through variable-volume cavity to the outlet (Depicted in Fig. 4, Col. 3, lines 25-29, foam flows through cavity to the outlet), wherein the second volume is greater than the first volume (Fig. 4, depicts a second volume greater than the first);
Re: Claim 3, Canfield discloses the claimed invention including the outlet is defined by at least one opening, the at least one opening being closed in the first configuration (Depicted in Fig. 3).
Re: Claim 5, Canfield discloses the claimed invention including the at least one opening is defined between the first component and the second component (Fig. 1-2).
Re: Claim 6, Canfield discloses the claimed invention including the at least one opening is defined in the first component (Depicted in Fig. 2).
Re: Claim 7, Canfield discloses the claimed invention including the second component comprises at least one outwardly facing projection (9) configured to engage in the at least one opening in the first configuration (Depicted in Fig. 3).
Re: Claim 14, Canfield discloses the claimed invention including the second component seals against the first component to close the outlet (Depicted in Fig. 3)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macleod (US 2007/0090133 A1).
Re: Claim 7, Macleod discloses the claimed invention including the first component comprises at least one inwardly facing projection (1413) configured to engage in the at least one opening in the second configuration except for the second configuration including an outward facing projection. However, Macleod teaches in an alternate embodiment for the second configuration including an outward facing projection (Fig. 11, Para. 94, alternate configuration with outward projection on second component). It has held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Macleod by causing the projection to be located on the second component facing out as taught as an alternative in Fig. 11. Applicant appears to have placed no criticality on any particular position (see Specification/drawing where the projection is also placed on the first component facing inwardly) and it appears that the device of Macleod would work appropriately if made with the claimed projection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Foster, Geiberger, and Garcia are cited disclosing dispensers with variable volume cavities.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754